In an action for a judgment declaring that a certain private roadway is subject to an easement in favor of the plaintiff's property, the plaintiff appeals from a judgment of the Supreme Court, Nassau County (Robbins, J.), entered August 11, 1987, which, inter alia, determined that the plaintiff had no rights to the private roadway.
Ordered that the judgment is affirmed, with costs.
We agree with the Supreme Court that the easement by grant to the plaintiff’s predecessor in interest created only a conditional easement in the property in question, which expired by its own terms in 1925. Nor was an easement created in favor of the plaintiff’s predecessor in interest by a 1927 deed between two other parties which purported to recognize an easement existing in favor of the plaintiff’s property. It is well settled that a reservation creating an easement cannot be made in favor of a stranger to the conveyance (Matter of Estate of Thomson v Wade, 69 NY2d 570, 573-574; Tuscarora Club v Brown, 215 NY 543).
We have considered the plaintiff’s remaining contentions and find them to be without merit. Bracken, J. P., Eiber, Harwood and Balletta, JJ., concur.